            Case 2:20-cv-00780-AC Document 5 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    BRIAN KEITH MCNUTT,                                  No. 2:20-cv-0780 AC P
11                         Plaintiff,
12             v.                                          ORDER
13    JOHN DOE,
14                         Defendant.
15

16            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983. ECF No. 1. On April 30, 2020, plaintiff was directed to pay the filing fee or to

18   submit an application to proceed in forma pauperis. ECF No. 3. Plaintiff has now filed a request

19   for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. ECF No. 4. Plaintiff has

20   not, however, dated and signed the application to proceed in forma pauperis. See 28 U.S.C. §

21   1915(a)(2); see also ECF No. 4 at 2. Plaintiff will be provided another opportunity to submit a

22   completed, signed application along with certification in support of his application to proceed in

23   forma pauperis.

24            In accordance with the above, IT IS HEREBY ORDERED that:

25            1. Plaintiff shall submit, within thirty days from the date of this order, a dated and signed

26   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result

27   in a recommendation that this action be dismissed without prejudice.

28   ////
                                                          1
         Case 2:20-cv-00780-AC Document 5 Filed 06/01/20 Page 2 of 2

 1          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 2   Forma Pauperis By a Prisoner.
 3   DATED: May 29, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
